DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2022.
Applicant’s election without traverse of Invention II in the reply filed on 01/28/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 13, “said plurality” is indefinite because it is unclear if applicant is referring to the plurality of fan vanes recited in claim 11, or if applicant is referring to the plurality of feet recited in claim 13.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuyuki (JPS 63258774) (Translation provided by applicant).

    PNG
    media_image1.png
    410
    420
    media_image1.png
    Greyscale

Claim 11
Kazuyuki discloses a transportable fan component system comprising a fan hub (3) including a central opening (2); a plurality of fan vanes (1) secured to the fan hub; a transport container comprising a body (9) including a floor (6) and defining an interior 
Claim 12
Kazuyuki further discloses the bottom end portion of the hub post is attached directly/integral to the floor (see figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki (JPS 63258774) as applied to claim 11 above, and further in view of Tujague, Sr. (US 8,556,112).
Kazuyuki does not disclose plurality of feet connected to the floor.  However, Tujague, Sr. discloses a container/storage module (30) comprising plurality of feet (34) connected to a floor/bottom panel (32) supporting the container/storage module, said plurality of feet defining fork channels/pockets (38) configured to receive forks of a forklift for lifting .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki (JPS 63258774) as applied to claim 11 above, and further in view of Gaul (US 2013/0081967).
Kazuyuki does not disclose the lid including strap channels extending internally through the lid.  However, Gaul discloses a storage container (100) comprising a container body (108) and a lid (104), the lid including strap channels (178) extending internally while the body also includes strap channels (119), and wherein the strap channels and said body are configured to receive straps so that the lid is secured to the body (see figure 1 and [0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container body and the lid of Kazuyuki including strap channels configured to receive straps as taught by Gaul for securing the outer box to the container body.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki (JPS 63258774) as applied to claim 11 above, and further in view of Yang (4,640,419).
Claim 18

Claim 19
Kazuyuki further discloses a top edge of the divider wall is configured to support a hub of a fan as a central opening (2) of the hub of the fan receives the top portion of the hub post (see figure above and figure 2).

Allowable Subject Matter
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736